United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-2956
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                               William Trimble, Jr.

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                   for the Southern District of Iowa - Central
                                 ____________

                           Submitted: April 16, 2021
                             Filed: June 25, 2021
                                ____________

Before SMITH, Chief Judge, COLLOTON and ERICKSON, Circuit Judges.
                              ____________

ERICKSON, Circuit Judge.

      William Trimble, Jr. appeals the district court’s1 judgment revoking his
supervised release. Trimble contends the district court erred when it relied on
evidence he believes was derived from his polygraph examinations contrary to a

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
condition of his supervision, which stated “[t]he results of polygraph examinations
will not be used for the purpose of revocation of supervised release.” We affirm.

I.    BACKGROUND

       In 2013, Trimble pled guilty to possessing child pornography and was
sentenced to a 60 month term of imprisonment followed by five years of supervised
release. In September 2019, Trimble was released back to supervision after a
previous revocation. As part of his supervision, Trimble was required to “participate
in a sex offender treatment program, to include psychological testing and polygraph
examinations, as directed by the U.S. Probation Officer.” The special condition that
required the submission to polygraph examination also provided that “[t]he results of
polygraph examinations will not be used for the purpose of revocation of supervised
release.”

      Trimble submitted to polygraph examinations on July 30 and August 14, 2020.
During the first examination, the polygrapher detected that Trimble’s answers were
deceptive in response to questions about contact with minors, possession of an
internet capable device, and the purchase of pornography. After Trimble left the
examination, he made an unsolicited call to his probation officer and reported that he
had contact with an 11-year-old granddaughter of a woman who worked at the motel
where Trimble resided. When asked by the probation officer, the grandmother
confirmed Trimble’s contact with the minor.

       After the second polygraph examination, Trimble participated in an interview
with his probation officer and the polygrapher. During the interview, Trimble
reported additional contact with the minor, which the grandmother once again
corroborated. He also disclosed that he had used a cell phone that he purchased for
his roommate (as well as another phone he claimed to have found in a dumpster) to
access the internet and view child pornography. Trimble had previously disclosed to

                                         -2-
his probation officer a few months before this interview that he had possessed his
roommate’s cell phone.

      In August 2020, Trimble’s probation officer requested that the district court
revoke Trimble’s supervision based on allegations that Trimble had not complied
with the following terms of supervision: (1) failing to comply with sex offender
treatment; (2) unapproved contact with minors; (3) possessing an internet capable
device; (4) using the internet; (5) viewing child pornography; and (6) committing a
new law violation for possessing child pornography. Trimble denied the allegations.

       At the revocation hearing, the parties disputed what evidence was admissible
under the special condition stating “[t]he results of polygraph examinations will not
be used for the purpose of revocation of supervised release.” The government argued
that the condition required only the exclusion of the results of the polygraph
examination. Trimble interpreted the condition more broadly, arguing it operated to
exclude not only the polygrapher’s detection of deception but also Trimble’s
statements during the polygraph examinations and interviews, and all evidence
derived from his statements during the polygraph examinations, including his
subsequent admissions to his probation officer related to contact with the minor and
the grandmother’s corroborating statements. According to Trimble, the condition
granted him “immunity” coextensive with the Fifth Amendment because otherwise
the requirement to participate in polygraph examinations would violate his Fifth
Amendment right against self-incrimination.

       The district court stated that, while it agreed with the government’s
interpretation, the special condition was potentially confusing. Thus, it did not
consider the polygrapher’s detection of deception or Trimble’s statements during the
polygraph examinations and interviews. The court did, however, consider Trimble’s
unsolicited statements to his probation officer (about the cell phone and minor) as
well as the grandmother’s corroborating statements. The court found this evidence

                                         -3-
sufficient to establish violations for possession of an internet capable device and
contact with a minor2 and revoked Trimble’s supervised release, sentencing him to
a 10 month term of imprisonment followed by four years’ supervised release.

      Trimble concedes that sufficient evidence exists independent of the polygraph
examinations to support the violation for possession of an internet capable device
based on his voluntary admission (before the polygraph examinations) that he
possessed his roommate’s cell phone. In this appeal, Trimble argues that the district
court erred in relying on his admissions about contact with the minor and the
grandmother’s statements to find he had contact with a minor and revoke his
supervised release.

II.   DISCUSSION

       We generally review the district court’s decision to revoke supervised release
for an abuse of discretion and “subsidiary factfinding as to whether or not a violation
occurred” for clear error. United States v. Black Bear, 542 F.3d 249, 252 (8th
Cir. 2008) (citations omitted). We review constitutional claims de novo. See United
States v. Fonder, 719 F.3d 960, 961 (8th Cir. 2013).

      Trimble argues the district court granted him immunity coextensive with the
Fifth Amendment privilege for his answers during the polygraph examinations.
Trimble contends the district court violated his Fifth Amendment right against self-
incrimination when it considered evidence derived from the polygraph answers even
though his special condition stated that the results would not be used for the purpose
of revoking supervised release.

      Trimble misapprehends the contours of the claimed immunity arising out of the
special condition, which limits any immunity to “the results of polygraph

      2
          The district court dismissed the remaining violations.

                                           -4-
examinations.” There is no evidence in this record that the district court used any
result of a polygraph examination. The district court excluded the results of the
examinations and anything said during the examinations. In other words, it
considered neither the formal results of the examinations (the polygrapher’s detection
of deception) nor the statements Trimble made during the examinations and the
follow-up interviews. The district court only considered Trimble’s admissions to his
probation officer about his contact with the minor and the grandmother’s
corroborating statements. Those were not derived from the polygraph examination;
instead, they were voluntary and unsolicited admissions to the probation officer.

       While Trimble asserts that his admissions and the grandmother’s statements are
inadmissible under a Kastigar-type3 immunity analysis as derivative evidence from
compelled testimony, the district court granted no such immunity when it imposed the
condition at issue here, nor did it have authority to do so. Even if we assume
immunity was to be “coextensive with the Fifth Amendment” (like Kastigar) for
revocation purposes, the Fifth Amendment was not implicated here. The statements
at issue pertained to violations of Trimble’s conditions of supervised release. The
Fifth Amendment privilege only applies to statements which could expose Trimble
to a future criminal prosecution. See Minnesota v. Murphy, 465 U.S. 420, 435 n.7
(1984); see also United States v. Lee, 315 F.3d 206, 213 (3d Cir. 2003) (noting that
Fifth Amendment privilege would not apply to questions about contact with minors
and internet use).

III.   CONCLUSION

       For the foregoing reasons, we affirm.
                       ______________________________


       3
       Kastigar v. United States, 406 U.S. 441, 462 (1972) (holding that immunity
under 18 U.S.C. § 6002 is coextensive with the Fifth Amendment).

                                         -5-